DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Status of the Claims
Claims 8, 9, 11–13, 15, 16, 18, 21–24, and 27–35 are pending and are the subject of this Office Action.
Invitation for Interview
Examiner believes that an interview might be useful to expedite prosecution of this application and possibly identify allowable subject matter. If Applicant believes that such an interview might be useful, Applicant is kindly invited to contact Examiner to schedule an interview.
Claim Interpretation - MPEP § 2111.03(IV)
The following is a quotation of MPEP § 2111.03(IV):
Transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended.
Claims 8, 16, and 23 recite the limitation “having”. Upon review of Applicant’s disclosure (see, e.g., FIG. 4), at least one additional group besides the protective group and lactone group appears to be present in the coating. Thus as it applies to the instant claims, Examiner is interpreting the limitation “having” as open language. See MPEP § 2111.03.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 
Claims 18 and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claims 18 and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, claim 18 recites the limitation “wherein the sealing material is a fluorine-based polymer” and claim 35 recites the limitation “wherein the polymer further comprises a fluorine-containing group”. When looking to Applicant’s disclosure, support for these limitations was unable to be located. Should there be support for these limitation, it is humbly requested that it be pointed out.
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 8, 9, 11–13, 15, 16, 18, 21–24, 27–34, and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 8, 16, and 23 refer to a material comprising a polymer. The polymer is described as having a surface energy modification group (or equivalent language). It is unclear how the last two species of surface energy modification group are incorporated into the polymer. Put another way, each of these two molecules have multiple sites where a reaction could occur with a polymer. For example, the first molecule has an aromatic ring, a hydroxyl moiety, etc. Likewise, the second molecule has carbonyl moieties, a hydroxyl moiety, an amino group, etc. The Specification does not appear to provide any guidance as to how these molecules are attached to the polymer. And as it pertains to the second molecule, it is unclear if this molecule is attached by one of its substituents (e.g., the hydroxyl moiety) or whether its ring structure opens to covalently bond with the polymer. In view of the foregoing, it is respectfully submitted that it is unclear what structural features are being claimed. For example, is the coating material a polymer with pendant aromatic rings? Also, how are the molecules oriented relative to the polymer? For at least these reasons, independent claims 8, 16, and 23 appear to be indefinite. The dependent claims are 
Claim 15 recites the limitation “the acid labile group”. There is insufficient antecedent basis for this limitation.
Claim 18 recites the limitation “wherein the sealing material is a fluorine-based material”. Respectfully, this language is confusing: since claim 16 (the parent claim) suggests that the sealing material is based on polyethylene—not a fluorinated polymer. As such, the scope of claim 18 is unclear.
Response to Remarks1
Applicant’s remarks are respectfully acknowledged but are not persuasive for the reasons provided in the rejections supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 Remarks filed May 3, 2021.